Case: 08-20440   Document: 00511009880    Page: 1   Date Filed: 01/21/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                  January 21, 2010
                                 No. 08-20440
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff - Appellee

v.

ALFRED LEWIS,

                                           Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:96-CR-116-6


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Alfred Lewis, federal prisoner #72777-079, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his concurrent 262-month
sentences for conspiring to possess with intent to distribute a mixture and
substance containing cocaine base and distribution of cocaine base.          Lewis
challenges the propriety of his sentencing as a career offender, and he also




        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 08-20440   Document: 00511009880 Page: 2        Date Filed: 01/21/2010
                                No. 08-20440

argues that § 3582(c)(2) is applicable to his sentences based upon the retroactive
amendments to the crack cocaine guidelines.
      Lewis may not use a § 3582(c)(2) motion to challenge the appropriateness
of the district court’s application of a career offender enhancement in its
calculation of his original sentences. See United States v. Whitebird, 55 F.3d
1007, 1011 (5th Cir. 1995). Further, the district court did not err in denying
relief because “[t]he crack cocaine guideline amendments do not apply
to prisoners sentenced as career offenders.” United States v. Anderson, — F.3d
—, No. 08-41314, 2009 WL 4895261, *2 (5th Cir. Dec. 21, 2009).
      AFFIRMED.




                                        2